Robinson, J.
(concurring). The defendant Johanna Rettke appeals from a judgment against her on a covenant in a mortgage which was made to Dittus Brothers, and by them assigned to the plaintiff. The mortgage was made to secure two past due promissory notes made by William Rettke to Dittus Brothers for' $200 and interest at 12 per cent, and $300 and interest at 12 per cent. It was made and dated August 17, 1911. It was made subject to mortgages for $1,000, $500 and $300 interest, — on N. W. quarter of 34-143-88. This was the homestead of appellant and her husband. The mortgage contains a description of the promissory notes, and, in small five or six point letters, a covenant “to pay the sum of money above specified at the time and in the manner above specified.” The covenant is one of twenty-one lines in the small type.
The defenses of appellant are: (1) That her signature to the covenant was obtained without her knowledge by artifice and false representations; (2) that she received no consideration for the eovénant.
As the record shows when appellant signed the mortgage, she was the wife of the maker of the notes, who was a bankrupt and was subsequently discharged in bankruptcy proceedings. The quarter section was the homestead of the appellant and her husband. She had been left a widow with some property which she refused to mortgage or encumber. She was a German woman who could not read Eng*72lish and sbe signed the mortgage to waive her homestead rights, and did so, relying on representations that she incurred no personal liability. Of course, there is a- dispute on that point, but the testimony of the plaintiff, her mother, and her husband, is entirely convincing.
The Dittus Brothers were business men and so was the notary public who represented them and prevailed on the plaintiff to sign the mortgage. Assuredly they would never have taken the mortgáge to secure such past due paper, if they had thought it possible to induce the appellant to sign a renewal note. It is entirely certain the appellant never received any consideration for a covenant to pay the notes. We vainly search the complaint, the findings of the court and the testimony for any averment or proof of a consideration. Moreover, the appellant was under no legal or moral obligation to pay the notes.
A contract or covenant is an agreement to do or not to do a particular thing. Comp. Laws, § 5836.
It is essential to the existence of a contract that there should be a sufficient consideration. Comp. Laws, § 5837.
The consent of parties to a contract must be free and mutual and communicated by each to the other. Comp. Laws, § 5842.
Consent is not free when obtained by mistake of law or fact or a mistake of law by one party of which the others are aware at the time of contracting, but which they do not rectify. Comp. Laws, § 5855.
The consideration of a contract is any benefit to the promisor or any prejudice to the other party. Comp. Laws, § 5872.
Here there is no showing of benefit to the mortgagor, nor of prejudice to the mortgagee. There is no showing that appellant ever knew of the covenant to pay the mortgage debt. There is a showing that by artifice, Dittus Brothers and their notary public induced the appellant to sign the mortgage. They knew that she signed it under a mistake of law and fact which they had induced and did not attempt to correct. Of course, the mortgage was not negotiable, and the present holders stand only in the place of the mortgagees.
The judgment should be reversed.